Citation Nr: 1415254	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for right ankle trauma and fracture, prior to November 8, 2010.

2.  Entitlement to a rating in excess of 20 percent for right ankle trauma and fracture, beginning November 8, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, granting service connection and assigning an initial 10 percent rating for right ankle trauma and fracture.  Following transfer of the claims file to the RO in Roanoke, Virginia, a January 2012 rating decision granted an increased evaluation to 20 percent effective November 8, 2010, granted a 100 percent post-surgical convalescent rating from December 29, 2010, and continued the 20 percent evaluation, effective March 4, 2011.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Upon a September 2012 VA examination addressing the right ankle, the Veteran demonstrated inability to flex or extend the ankle, with zero degrees of motion recorded in both flexion and extension.  The examiner noted inability to test strength in the ankle, apparently due to this absence of motion.  However, the examiner also found that the Veteran did not have ankylosis in the ankle.  The evaluation was noted to be following right ankle fusion surgery in 2010, with the fusion preventing flexion or extension of the ankle.  The Veteran reported occasionally using a cane after prolonged walking, but did not use one the day of examination.  The examiner also noted that the Veteran reported being able to play golf.  The examiner assessed surgical changes, noting that the fusion was tibiotalar, with three orthopedic screws and resection of the fibula.  The examiner further noted that mineralization of the calcaneus and foot was normal, though diffuse soft tissue swelling was present.  The examiner added that the status post ankle fusion impacted the Veteran's work capacity, with the Veteran able to perform sedentary work and work that required walking, but with walking long distances precluded.  The examiner observed that despite the fusion there were "no signs of atrophy to the right lower leg due to nonuse."  

The Veteran's representative in a February 2014 informal hearing presentation argued that rating of the ankle was inadequate for failure to address applicability of 38 C.F.R. §§ 4.40, 4.45, based on the Veteran's ankle condition exhibiting "flare-ups that result in his falling, loss of balance, pain, and weakness."  However, upon a prior VA examination of the right ankle in February 2012, the examiner noted the Veteran's complaints of "chronic imbalance problems" due to the right ankle immobility, as well as daily or more frequent subluxation or dislocation, locking episodes several times per week, swelling, and flare-ups weekly lasting one to two days.  However, that examiner did not address the extent of these flare-ups, and also did not address how subluxation, instability, or dislocation may be present in a fixed joint.  

Because the Board is precluded from making its own medical judgment on such matters, it is compelled to remand the case for a new VA examination addressing these contentions of greater severity of the ankle injury status post fusion.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Once an examination is afforded the Veteran, it must be adequate, or a new examination should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records, to include records from the Salem VA Medical Center.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected right ankle trauma and fracture, status post tibiotalar fusion with fibular resection.  All electronic records, or their contents, must be made available to the examiner, and the examiner must specify in the examination reports that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must specifically review the VA examinations in February 2012 and September 2012, two supplemental VA examiner statements in June 2012, and private records of the December 2010 arthrodesis and subsequent rehabilitation records

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected right ankle.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, loss of balance, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right ankle.  The examiner must report whether subluxation, instability, and or dislocation of the right ankle is present.  The examiner must differentiate, to the extent possible, any symptoms due to the Veteran's right ankle fracture residuals with ankle fusion, from symptoms due to right lower extremity and right ankle neuropathy, which is separately rated, or symptoms due to any other causes.  

The examiner must also address the effects on daily activities and on employment of the Veteran's right ankle trauma and fracture, status post tibiotalar fusion with fibular resection.  

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file. 

4.  After the requested development has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate rating of the Veteran's right ankle trauma and fracture, status post tibiotalar fusion with fibular resection, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



